DETAILED ACTION
This office action is in response to the application filed on 21 June 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	Claims 1-18 of instant application U.S. Patent Application 17/845,708 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 12-13 and 15-17 of U.S. Patent No. 11,372,655 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.
	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/845,708 and corresponding claims of U.S. Patent 11,372,655 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/845,708
1, 7, 13
2, 8, 14
3, 9, 15
4, 10, 16
5, 11, 17
6, 12, 18
11,372,655 B2
1, 13, 20
3, 15
4, 16
5, 17
6
12

	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/845,708 and independent claim 1 of U.S. Patent No. 11,372,655 B2.
U.S. 17/845,708 – Claim 1
U.S. 11,372,655 B2 – Claim 1
An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving a first input indicative of a request to display a first data object in a three-dimensional computer-generated reality environment;
receiving a first input indicative of a request to launch a first application in a three-dimensional computer-generated reality environment;
in response to receiving the first input, providing data object data for the first data object, wherein:
in response to receiving the first input, initiating a process of the first application;

receiving a second input indicative of a request to launch a second application different from the first application in the three-dimensional computer-generated reality environment;

in response to receiving the second input, initiating a process of the second application different from the process of the first application;

providing to a process of an operating system of the electronic device, by the process of the first application, data object data for a first data object, wherein: the process of the operating system is different from the process of the first application and from the process of the second application,
the first data object includes a first portion that is subject to a sharing restriction and a second portion that is not subject to the sharing restriction,
the first data object includes a first portion that is subject to a sharing restriction and a second portion that is not subject to the sharing restriction, and
the data object data includes the second portion without including the first portion, and
the data object data includes the second portion without including the first portion;
providing the data object data includes substituting graphic content corresponding to the first portion of the first data object with replacement content; and
substituting graphic content corresponding to the first portion of the first data object with replacement content;

providing to the process of the operating system, by the process of the second application, a second data object different from the first data object;

rendering, by the process of the operating system of the electronic device, a three-dimensional representation of the first data object in the three-dimensional computer-generated reality environment with the replacement content substituting the graphic content corresponding to the first portion of the first data object;

rendering, by the process of the operating system of the electronic device, a three-dimensional representation of the second data object in the three-dimensional computer-generated reality environment; and
causing a display of a three-dimensional representation of the first data object in the three-dimensional computer-generated reality environment, with the replacement content substituting the graphic content corresponding to the first portion of the first data object.
causing a display of the rendered three-dimensional computer-generated reality environment with the replacement content substituting the graphic content corresponding to the first portion of the first data object.



Claim Status
	Claims 1-18 are currently pending.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Further, the Applicants have met the requirements under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the domestic benefit of non-provisional applications 62/565,831 and 62/622,725 filed 29 September 2017 and 26 January 2018, respectively.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 August 2022 and 25 August 2022 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The present invention relates to the display of computer-generated content of a data object under a sharing restriction, wherein the computer-generated content comprises replacement content substituted for graphic content of a portion of the data object.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Rogers et al (US 2016/0180598 A1) discloses an electronic device (Rogers: fig. 1; [0064]), comprising: one or more processors (Rogers: fig. 1, ‘processor’ 120; [0064]); and memory storing one or more programs configured to be executed by the one or more processors (Rogers: fig. 1, ‘memory’ 130, ‘ROM’ 140, ‘RAM’ 150; [0068-0069]), the one or more programs including instructions for: receiving a first input indicative of a request to display a first data object in a three-dimensional computer-generated reality environment (Rogers: [0009, 0082], user inputs for manipulating (e.g., moving) a displayed avatar in a 3D virtual environment); and causing a display of the rendered three-dimensional computer-generated reality environment (Rogers: fig. 6, illustrating the display of a user’s current view of a virtual environment; [0021], central processor renders a unique view of the 3D virtual environment, [0028], disclosing steps of creating and rendering a 3D virtual environment which is then output to each of a plurality of user devices for display by the plurality of user devices), while
Peuhkurinen A.E. (US 2014/0313197 A1) discloses in response to receiving a first input, providing data object data for the first data object (Peuhkurinen: fig. 4, ‘display server’ 11 → P1 → object 14 (first data object provided by process P1 to ‘display server’ 11); [0098-099], disclosing scene nodes (e.g., car 14 – first data object) comprise relative location and rotation information (data object data)), and also teaches causing a display of the rendered three-dimensional computer-generated reality environment (Peuhkurinen: fig. 5, showing a rendering result of objects in scene graph 400; please note, first data object (e.g., car 14) and second data object (e.g., tree 18) are displayed; [0099], nodes may comprise 3D resources, such as texture, shader and mesh), with
Gower et al (US 2015/0222730 A1) disclosing display information includes a first portion that is subject to a sharing restriction and a second portion that is not subject to the sharing restriction (Gower: fig. 1, illustrating display information 112; [0051], disclosing a ‘private’ sub graph and a ‘shared’ sub graph that may be provided to a client, where a ‘private’ sub graph can only be seen by the client and a ‘shared’ sub graph may be seen by other clients, [0132], nodes may comprise ‘properties’, ‘slots’, and ‘labels’ which, collectively, are called ‘features’), and the display information includes the second portion without including the first portion (Gower: [0824 – 0829], “feature visibility ... As well as allowing nodes to be hidden using a magic=hide property, or made secret using a magic=secret property it can also be beneficial to allow individual features of a node to be made hidden or secret ... visibility=visible (the feature is visible-assuming its parent is) ... visibility=secret (the feature is secret, i.e. it won't be transmitted to the client)“ (Gower’s visible node is transmitted to the client, and since Gower’s ‘secret’ node is not transmitted to the client, the display information does not include the ‘private’ sub graph)); and causing a display of a rendered 3d environment corresponding to the first portion of the first display information (Gower: [0068, 0131], ‘shared’ part of graph is available to a plurality of clients, [0216], rendering algorithm, [1011], rendering 3d scenes).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “providing the data object includes substituting graphic content corresponding to the first portion of the first data object with replacement content ... causing a display of the rendered three-dimensional computer-generated reality environment with the replacement content substituting the graphic content corresponding to the first portion of the first data object”.
As per independent claims 7 and 13, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Iskandar et al (US 11,157,739 B1 (applicant provided prior art – see 03 February 2022 IDS); concept similar to claimed display of replacement content, where the replacement content has been substituted for graphic content of a portion of a displayed object, col. 12:15-42. Iskandar reference, however, has same assignee and does not qualify as prior art).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611